PALLADINO, Judge,
concurring.
Although I concur in the result reached by the majority, I write separately because I respectfully disagree with the rationale of the opinion.
John B. McCue (McCue), prior to his retirement from state employment, requested a statement from the State Employes’ Retirement Board (Board) of the cost to purchase military service retirement credit under the State Employes’ Retirement System. Board sent the statement to McCue, who sent the Board the purchase amount. Thereafter, the Board notified him that, pursuant to Section 5304(b) of the State Employees’ Retirement Code (Code),1 he could purchase the credit only if he did not apply for retirement benefits for the same service from any other government retirement system. McCue advised the Board that he intended to apply for benefits for the same service under the military reserve retirement system and requested a refund of his payment. The Board returned McCue’s payment.
Robert F. Burkardt (Burkardt), prior to his retirement from state employment, telephoned the Board and requested an application to purchase military service retirement credit. The Board advised Burkardt that, pursuant to Section 5304(b) of the Code, he could purchase the credit only if he did not intend to apply for retirement benefits for the service under any other government retirement system. Burkardt then submitted an application for retirement allowance without a request to purchase the service credits.
William C. Fisher (Fisher), prior to his retirement from state employment, requested advice as to the purchase of retirement credit for his active military service, and was advised by the Board that, pursuant to Section 5304(b) of the Code, he could not purchase the credit because he stated *307an intention to apply for a military reserve pension for the same service.
McCue, Burkardt and Fisher (Claimants), several years after they began receiving their retirement allowances, filed requests to purchase retirement credits for their active military service. The Board denied these requests. Claimants appeal the denial of these later requests to this court.
Claimants submitted the later requests because of an unpublished decision of the United States District Court for the Middle District of Pennsylvania (District Court), Furgiuele v. Sheffler, No. 83-0039 (M.D.Pa. Jan. 19, 1984), aff'd, 749 F.2d 26 (3rd Cir.1984). Furgiuele held that Section 5304(b) conflicts with 10 U.S.C. § 1336, which provides:
No period of service included wholly or partly in determining a person’s right to, or the amount of, retired pay under this chapter may be excluded in determining his eligibility for any annuity, pension, or old age benefit, under any other law, on account of civilian employment by the United States or otherwise, or in determining the amount payable under the law, if that service is otherwise properly credited under it.
Based on the supremacy clause of the United States Constitution, the District Court in Furgiuele concluded that Section 5304(b) was unconstitutional. On appeal to this court, Claimants argue that they were not permitted to purchase the retirement credits because of the prohibition in Section 5304(b), and that Furgiuele holds Section 5304(b) is unconstitutional. Claimants contend further that Furgiuele must be applied retroactively and that they should now be permitted to purchase military service retirement credit.
The majority begins its analysis by identifying the requirements to bind this court retroactively by a judicial decision. I believe, as a threshold matter, we must consider whether Furgiuele is binding on this court at all.
The Supreme Court of Pennsylvania has enunciated its judicial position with respect to decisions of the Federal Courts as follows:
*308When the United States Courts of Appeals for the Third Circuit has held certain practices or procedures to violate federal constitutional rights, its decisions will be accepted and followed by the courts of this Commonwealth until the United States Supreme Court has spoken on the issue.
Schreiber v. Republic Intermodal Corporation, 473 Pa. 614, 375 A.2d 1285 (1977). Furgiuele was not a decision of the United States Court of Appeals for the Third Circuit. It was a decision of a district court. While we have great respect for the edicts of the district court, its decisions do not control the courts of this commonwealth. In Re Schulz’Petition, 384 Pa. 558,121 A.2d 164 (1956), Hangelias v. Dawson, 158 Pa.Superior Ct. 370, 45 A.2d 392 (1946). Accordingly, I believe this court need not consider whether Furgiuele is binding on this court retrospectively, because it is not binding on this court at all.
Claimants’ sole contention before this court is that the Board’s denial of their requests under Section 5304(b) must be reversed based on a retroactive application of Furgiuele. Because this court is not bound by Furgiuele, we must apply the otherwise unchallenged prohibition of Section 5304(b). There is no dispute that Claimants receive retirement benefits for their active military service under the military reserve retirement system. Section 5304(b) prohibits the purchase of retirement credits for this same service under the State Employes’ Retirement System. Consequently, Claimants’ requests were properly denied.
Accordingly, I would affirm based on the above analysis.

. Act of March 1, 1974, P.L. 125, as amended, 71 Pa.C.S.A. § 5304(b).